 In the Matter of THE ATLANTIC REFINING COMPANYandOIL WORKERSINTERNATIONAL UNION, CIOCase No. 16-K-1166.Decided April 11, 1945Mr. H. C. Harris, Jr.,of Dallas, Tex., andMr. Harry Rosenblum,of Philadelphia, Pa., for the Company.Mr. F. H. Mitchell,of Port Arthur, Tex., for the Oil Workers.Mr. H. C. Renz,of Dallas, Tex., for the Independent.Mr. H. V. Smith,of Port Arthur, Tex., for the Boiler Makers.Mr. B. A. Brown,of Port Arthur, Tex., for the Pipe Fitters.Mr. L. E. Prothro,of Beaumont, Tex., for the Machinists.Mr. R. L. Webb,of Port Arthur, Tex., for the Electrical Workers.Mr. Walter Monroe,of Port Arthur, Tex., for the Council.Mr. Paul Bisgyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Oil Workers International Union,CIO, herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees of TheAtlantic Refining Company,' Port Arthur, Texas, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Earl Saunders, Trial Ex-aminer.Said hearing was held at Beaumont, Texas, on February13 and 14, 1945.The Company, the CIO, Atlantic Employees' Union,herein called the Independent, and International Brotherhood ofBoiler Makers, Iron Ship Builders, Welders and Helpers' of America,Lodge #305, herein called the Boiler Makers, Pipe Fitters LocalNo. 195 of the United Association of Journeymen Plumbers & SteamFitters of the United States and Canada, herein called the Pipe Fitters,International Association of Machinists, District Lodge No. 31, here-in called the Machinists, International Brotherhood of ElectricalWorkers, Local Union 390, herein called the Electrical Workers, and1Name as corrected.61 N. L.R. B., No. 64.485 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDPort Arthur Building and Construction Trades Council, herein calledthe Council, all affiliated with the American Federation of Labor,and herein collectively called the AFL, appeared and participated.All parties were afforded full opportunity to' be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.`Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Atlantic Refining Company is a Pennsylvania corporationduly registered and licensed to do business in the State of Texas.TheCompany is engaged in a number of States in the manufacture, refin-ing, and sale of petroleum and petroleum products. In this proceed-ing, we are solely concerned with its Atreco Refinery at Port Arthur,Texas.During 1944, 82 percent of the total crude oil produced orpurchased by the Company throughout its operations originated inthe State of Texas.For the same period finished products throughoutits operations exceeded $50,000,000 in value, of which approximately20 percent was produced at the Atreco Refinery.Of the productsfinished at the Atreco Refinery, 31 percent was shipped outside theState of Texas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDOilWorkers International Union, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the -Company.Atlantic Employees' Union is an unaffiliated labor organizationadmitting to membership employees of the Company.International Brotherhood of Boiler Makers, Iron Ship Builders,Welders and Helpers of America, Lodge x$305, Pipe Fitters LocalNo. 195 of the United Association of Journeymen Plumbers & SteamFitters of the United States and Canada, International Associationof Machinists, District Lodge No. 31, International Brotherhood ofElectricalWorkers, Local Union 390, and Port Arthur Building andConstruction Trades Council, all affiliated with the American Federa-tion of Labor, are labor organizations admitting to membership em-ployees of the Company. THE ATLANTIC REFINING COMPANYIII.TAE QUESTION CONCERNING REPRESENTATION487By letter dated December 28, 1944, the Oil Workers notified theCompany that it represented a majority of the Company's productionand maintenance employees, and requested a coi ference for the pur-pose of negotiating a collective bargaining agreement.The Companyreplied on January 15, 1945, that it was precluded from recognizingthe Oil Workers by reason of its April 2, 1943, contract with theIndependent expiring on April 2, 1945.A statement of a Board Field Examiner, introduced into evidenceat the hearing, and a Supplemental Report of the Trial Examiner,received as part of the record by stipulation of the parties, indicatethat the Oil Workers represents a substantial number of employeesin the unit it alleges to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Oil Workers seeks, in general, a unit of all hourly paid produc-tion and maintenance employees at the Company's Atreco Refinery.The AFL unions request separate units comprising employeesengaged in maintenance occupations which bring them within theirrespective jurisdictions.More particularly, the Boiler Makers pro-poses a unit of boilermakers, welders, burners, layer-outs, riggers,blacksmiths, and their apprentices and helpers; the Pipe Fitters seeksa unit of pipe fitters, welders, pipe fabricators, plumbers, insulators,their apprentices and helpers, pipe hanger workers, trapmen, instru-ment pipe fitters, and all employees engaged in miscellaneous pipefitting work; the Machinists seeks a unit of machinists, their help-ers and apprentices, the tool repairman, and the special tool house-man ; the Electrical Workers requests a unit of electricians, instru-ment mechanics, and instrument helpers; and the Council contends fora unit of carpenters and operators of woodworking machines.2 The Field Examiner reported that the Oil workers submitted 165 authorization cardsbearing the names of persons listed on the Company's pay roll of January 4, 1945, whichcontained the names of 331 employees in the unit the Oil workers alleged to be appropriate.The Field Examiner also reported that the Boiler Makers, the Pipe Fitters, and theMachinists respectively submitted 18, 6, and 6 authorization cards bearing the names ofpersons listed on the Company's pay roll of January 4, 1945, and that there were 182employees in the units the AFL alleged to beappropriate.The Trial Examiner, in his Supplemental Report, stated that the following authorizationcards were submitted and checked against the aforesaid pay roll : 27 by the Oil workers,13 by the Pipe Fitters, 5 by the Machinists, 8 by the Electrical workers, and 2 by theCouncil.The Independent relies upon its contract of April 2, 1943, as proof of its interest in thisproceedingThis agreement is not raised as a bar herein. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Independent and the Company, agreeing with the Oil Work-ers to the appropriateness of a production and maintenance unit, objectto the establishment of separate units sought by the AFL on the groundthat, since 1938, collective bargaining at the Refinery has been con-ducted on the basis of a plant-wide unit.In April 1937, the Company commenced operations at its AtrecoRefinery and, about a year thereafter, recognized the Independentas the exclusive bargaining representative of its non-supervisory em-ployees at this plant.Since that time the parties have maintainedcontractual relations, the last agreement having been executed onApril 2, 1943 3As noted above, the AFL would, in effect, nullify the pattern ofplant-wide collective bargaining which apparently has achieved andmaintained harmony between the Company and its employees at theAtreco Refinery.Nevertheless, no evidence has been presented towarrant such action.Under the circumstances, and in view of theintegrated character of the operations at the Atreco Refinery, we findthat the separate units proposed by the AFL are inappropriate forthe purposes of collective bargaining'There remains for consideration the composition of the unit.The Oil Workers, the Independent, and the Company agree to theinclusion of leadermen,5 and the exclusion of the employees in theclassifications listed inAppendix "A" attached hereto.The OilWorkers and the Independent, however, are in dispute with respect tothe employees hereinafter discussed, whom the Oil Workers wouldexclude and the Independent would include.6Apart from its gen-eral position that working foremen should be included, the company'sattitudeis neutralwith respect to these employees.?3In November 1941, the Independent'smajority status was challenged in representationproceedings(Case No. 16-R-392)brought by Oil Workers International Union, Local 23.The Independent won the ensuing consent elections held among the Atreco Refinery em-ployees under Board auspices,International Association of Machinists,Port Arthur Local823, having participated in one of them.An agreement dated March 2, 1942, entered into by the Independent and the Companyfollowing the elections,and the succeeding agreement of April 2,1943, appear to coverall but one of the Company's plants4Matter of American CanCo., 13 N. L. R. B. 1252."They are the machinist leaderman,pipe fitter leaderman,carpenter leaderman,riggerleaderman,exchanger leaderman,and electrician leaderman,whom the Company has notvested with supervisory authority within the meaning of our customary definition.How-ever, with respect to the welder leaderman,see discussion,infra.The Independent indicated that it would include the welder foreman only if he were,in fact, a working foreman.? The Boiler Makers would include the foreman and boilermaker,exchanger foreman andblacksmith,temporary exchanger foreman,temporary rigger foreman,welder foreman, andwelder leaderman.The Pipe Fitters would exclude the foreman and pipe fitter, welderforeman and temporary pipe fitter foreman.The Machinists would include the foremanand machinist,and the Council would exclude the temporary carpenter foreman. THE ATLANTIC REFINING COMPANY489The assistant shift foreman and acid operatorThree days a week he relieves three assistant shift foremen in theH. F. Alkylation Unit," exercising supervisory powers within themeaning of our customary definition.The other 3 days he performsfunctions of a regular operating employee.We shall exclude him.9Wire and safety inspectorsThere are two such employees, one for the operating units, and theother for the plant.The operating units inspector inspects equip-ment, machinery, and vessels to determine whether repairs can safelybe made, and accordingly issues permits to employees to proceed withrepairs.The plant inspector checks upon all fire equipment, ex-tinguishers, tank vents, and fire plugs.While both inspectors may re-port instances of individual carelessness, they do not possess supervi-sory functions.Since their work is essentially that of maintenance,they will be included toThe relief shift foreman and special testerHe serves 3 days a week as shift foreman in the Inspection Labora-tory, during Which time he is vested with the supervisory authoritypossessed by shift foremen whom the parties stipulated to exclude.The other 3 days he is, a special tester.We shall exclude him as asupervisory employee."Inspection Laboratory employeesThey perform routine analyses and, like other production em-ployees, are paid on an hourly basis.They are not college graduates,but have received their training at the plant.The Oil Workers wouldexclude them on the ground that they are employed for the duration ofthe war.12Inasmuch as Inspection Laboratory employees performfunctions closely related to those of production workers, and havesufficient tenure of employment to entitle them to select bargainingrepresentatives, they will be included.13sThe parties stipulated to the exclusion of assistant shift foremen as supervisoryemployees.9Matter ofInternationalHarvesterCompany, Wisconsin Steel Works,61 N. L. R. B.133.10Matter of J. S. Abercrombie Company,58N. L. R. B. 1013.11Matter of InternationalHarvester Company,WisconsinSteelWorks,supra.12Althoughin summarizing its position at the closeof the case, the Oil Workers did notlist InspectionLaboratoryemployees among its proposed exclusions,itdoes not appearthat it intendedthereby tochange its position.13Matter of The Ohio Oil Company,60 N. L. R B 418.It also appearsthat, althoughthere are employees in other departmentswho have thesame tenure as Inspection Labora-tory employees,the Oil Workers does not seek their exclusion. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDOffice employeesThey perform the usual clerical duties in an office which apparentlyis separated from the operating areas of the plant. Since their in-terests are essentially different from those of production and main-tenance employees, and they have separate supervision, we shall, inaccordance with our settled practice, exclude them 14The storekeeper and the assistant storekeeperThey issue and receive materials and do not possess supervisoryauthority within the meaning of our usual definition.We shall in-clude them.Engineering and Inspection Division employeesThe Engineering and Inspection Division is a division in theMechanical Department. It is charged with the duty of inspectingequipment for the purposes of ascertaining whether it is safe tocontinue in operation.It also does all the plant engineering work.Although the Oil Workers would 'exclude employees working in thisdivision as confidential employees, the record is clear that they arenot in a position to acquire confidential information pertaining to theCompany's labor relations.We shall include them.15The maintenance technician in the Commvctmications DepartmentHe repairs and keeps in working order the telephone system, andchecks electrical equipment on the Company's ships when in ports inthe vicinity of the plant. Since the maintenance technician performsregular maintenance work not of a highly technical nature as claimedby the Oil Workers, we shall include him.Foreman and machinistThere are three employees who have this classification.For about65 percent of the year when the plant is in operation, the foreman andmachinist is engaged in making repairs to equipment in the plant.However, during 35 percent of the year when main operating units are"shut-down" for the purpose of inspection, repair, and cleaning ofequipment,ls he supervises a group usually of- six to eight men17 In"Matter of Ward Leonard Electric Co ,59 N. L R B. 1305"Matter of Michigan Bell Telephone Company,58N L R B , 622ieDuring the year the Combination Unit and Cumene Plant has five"shut-downs," eachlasting about 10 days ; the Fluid Catalyst Cracking Unit has three"shut-downs," eachlasting about 3 weeks ; and the H F. Alkylation Unit has five"shut-downs" of from 1 to4 days each.17 These groups may include regular operating men, casual employees hired solely for theduration of the "shut-down."machinists and probably other maintenance men THE ATLANTIC REFINING COMPANY491such capacity the foreman and machinist exercises supervisory powers,with the Company giving his recommendations regarding the status ofemployees the same "serious consideration" as it accords to the recom-mendations of supervisory employees to whose exclusion the partieshave stipulated.The foreman and machinist tests the equipmentworked upon by his subordinates whorl he may also assist.He is sal-aried like other supervisory employees.We shall exclude the foremanand machinist.l$Foreman and pipe fitter, foreman and boilermaker, and exchangerforeman and blacksmithThese employees are in the same category as the foreman and ma-chinistand we shall accordingly exclude them as supervisoryemployees.Temporary foremen (temporary pipe fitter foreman, temporary car-penter foreman, temporary rigger foreman, temporary shut-downforeman, and temporary exchanger foreman)These classifications are ordinarily used during shut-down periods 19Temporary foremen are vested with the same supervisory authority asa foreman and machinist and, except for the temporary exchangerforeman, the same employees are chosen for these positions when theoccasion arises.They supervise groups engaged in dismantling, clean-ing, and inspecting equipment.20They will be excluded as supervisoryemployees.The welder foremanThe Company has not used this classification for about 4 years.However, it indicated at the hearing that it expected within a week ortwo thereafter to fill this position, and that the person acting in suchcapacity will have the supervisory authority of a foreman.We shallexclude the welding foreman.The temporary electrician foremanHe acts in such capacity only during the electrical foreman's absencewhich totals about 3 or 4 weeks a year, while at all other times he dis-charges the ordinary duties of an electrician.Since the temporary'eMatter of California Packing company,59 N. L R. B 941.The temporary pipe fitter foreman and temporary carpenter foreman classificationsmay also be used for temporary jobs while the plant is in operation.2°The record indicates that the temporary pipe fitter foreman supervises 20 men on theaverage, but may supervise between 10 and 30, while the temporary carpenter foreman isin charge of between 3 and 10 men. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDelectrician foreman's supervisory functions are inconsequential, hewill be included.-We find that all production and maintenance employees at the Com-pany's Atreco Refinery, at Port Arthur, Texas, including the machinistleaderman, pipe fitter leaderman, carpenter leaderman, rigger leader-man, exchanger leaderman, electrician leaderman, fire and safety in-spectors, inspection laboratory employees, the storekeeper, the as-sistant storekeeper, Engineering and ,Inspection Division employees,the maintenance technician in the Communications Department, andthe temporary electrician foreman, but excluding office employees,employees in the classifications listed in Appendix "A" attachedhereto, the assistant shift foreman and acid operator, the relief shiftforeman and special tester, foreman and machinist, foreman and pipefitter, foreman and boilermaker, exchanger foreman and blacksmith,temporary pipe fitter foreman, temporary carpenter foreman, tem-porary rigger foreman, temporary shut-down foreman, temporaryexchanger foreman, the welder foreman, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.In view of the AFL's over-all showing of representation, we shallafford it an opportunity to participate in the election under the desig-nation of "American Federation of Labor" with the privilege of with-drawing by notifying the Regional Director within 5 days of thisDecision and Direction of Election.The welder leaderman's eligibility to vote in the election will de-pend upon whether or not he is vested with supervisory authority onthe eligibility date herein provided.22If he possesses such authority,he will be disqualified from voting; otherwise, he may cast a ballot 2321Matter of The Lennox Furnace Company,60 N. L R. B 1329.22At the time of the hearing, the welder leaderman was exercising supervisory authorityas "acting welder foreman."23 Inconnection with the overhauling of operating units during "shut-downs," the Com-pany hires casual labor for periods lasting from 1 day to 3 weeks.The same men are notnecessarily rehired for the various "shut-downs," and are not placed on the permanentpay roll.We find, in accordance with the apparent agreement of the parties, that such THE ATLANTIC REFINING COMPANY493DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Atlantic Re-fining Company, Port Arthur, Texas, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of thisDirection, including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby Oil Workers International Union, CIO, by Atlantic Employees'Union, or by American Federation of Labor, for the purposes of col-lective bargaining, or by none.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.APPENDIX "A"Chief Process SupervisorAssistantChief Process Super-visorSpecial EngineerShift Process SupervisorAssistant Shift ForemenForeman (Pumping and TreatingDivision)Supervisor (Plant-ProtectionGroup)Corporal of GuardsGatemanPatrolmanWatchmanBumperman (Plant-ProtectionGroup)Supervisor (Inspection Labora-toryAssistant Supervisor (InspectionLaboratory)Gas Analysis ForemanChemical Analysis Foremancasual employees do not possess sufficient interest in the election to entitle them to votetherein.639678-45-vol. 61-33 494DECISIONSOF NATIONALLABOR RELATIONS BOARDShift ForemanOctane ForemanChief AccountantAssistant Chief Clerk and Store-keeperSuperintendent (Mechanical De-partment)General Foreman .(MaintenanceDivision)Assistant General Foreman(Maintenance Division),LaborForeman (MaintenanceDivision)Instrument ForemanAssistant Instrument ForemanSupervisor (Engineering and In-spection Division)Plant Engineer (Power Depart-merit)Foreman (Power Department)ElectricalForeman (Power De-partment)